—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered August 14, 1995, convicting him of *784assault in the first degree, assault in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), we find that it was legally sufficient to establish that the defendant slashed the complainant, a fellow high school student, across the face with a boxcutter, during a fight in the school cafeteria. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). The sentencing court did not improvidently exercise its discretion in denying youthful offender status to the defendant, considering the severity and permanence of the complainant’s injuries (see, CPL 720.20 [1] [a]; People v Wallace, 246 AD2d 676; People v Vera, 206 AD2d 494; People v Barr, 168 AD2d 625).
The defendant’s remaining contentions provide no basis for reversal. Santucci, J. P., Joy, Florio and McGinity, JJ., concur.